COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE INTEREST OF M. H., A CHILD,            §              No. 08-15-00191-CV

                                               §                 Appeal from the
                      Appellant.
                                               §                65th District Court

                                               §            of El Paso County, Texas

                                               §              (TC# 2014DCM1307)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s second motion for extension of time within which to

file the brief until September 9, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Celia A. Villasenor, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 9, 2015.

       IT IS SO ORDERED this 11th day of August, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.